                                                                                                                                                      26
AO 245B (Rev 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of I



                                   UNITED STA TES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                    v.                                                 (For Offenses Committed On or After November I, 1987)



                    Alex Mario Matias-Garcia                                           Case Number: 3:19-mj-20885

                                                                                       Martin G Molina
                                                                                       Defendant's Attorney


REGISTRATION NO. 83329298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                         -------'-------------------------------------------------
      was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                      Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                            1

 D The defendant has been found not guilty on count(s)
 0 Count(s)
                                                                            -------------------------------------
                                                                                 dismissed on the motion of the United States.
                  --------------------------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                                       0                                         days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                        charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, February 15, 2019
                                                                                     Date of Imposition of Sentence


Received
             =DusM:-::-------f-IL_E_D__,                                             HO 0    BLE KAREN S. CRAWFORD
                                                                                     UNITED STA TES MAGISTRATE JUDGE

                                                    Feb 15 2019
Clerk's Office Copy                          CLERK, U.S. DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                  3: l 9-mj-20885
                                          BY            st ericas       DEPUTY
